  Case 19-00947         Doc 13    Filed 01/16/20 Entered 01/16/20 18:30:31         Desc Main
                                    Document     Page 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


IN RE:
                                              )    Case No. 18-35437
STEVEN D. ZARLING,                            )
                                              )
               Debtor                         )    Honorable David D. Cleary
                                              )
RICHARD J. MASON, not individually,           )
but solely in his capacity as Chapter 7       )
Trustee for the bankruptcy estate of Steven   )
D. Zarling,                                   )    Adversary No. 19-00947
                                              )
         Plaintiff                            )
  v.                                          )    Chapter 7
GEORGE ZARLING a/k/a GARY                     )
ZARLING,                                      )
                                              )
          Defendant                           )

                                    NOTICE OF MOTION


To:      Robert R. Benjamin, Anthony J. D'Agostino, Golan Christie Taglia LLP 70 West
         Washington Street, Suite 1500, Chicago, IL 60602 rrbeniamin@tzct.law.



         PLEASE TAKE NOTICE that on the 23rd day of January, 2020, at 10:30 a.m., or as soon
thereafter as counsel may be heard, I shall appear before the Honorable David D. Cleary in
Courtroom 719 in the United States Courthouse, 219 S. Dearborn, Chicago, Illinois, or before any
other Bankruptcy Judge who may be presiding in said Judge's place and stead, and shall then and
there move the Court for the entry of an order in accordance with the attached motion at which
time you may appear if you so desire.

                                                      /s/ Joel A. Schechter
Joel A. Schechter
Attorney No. 03122099
Law Offices of Joel A. Schechter
53 W. Jackson Blvd., Suite 1025
Chicago, IL      60604; (312) 332-0267

                              CERTIFICATE OF SERVICE


       The undersigned being first duly sworn on oath deposes and says that he served the
foregoing notice and attached motion for extension of time to answer or otherwise plead to
   Case 19-00947      Doc 13     Filed 01/16/20 Entered 01/16/20 18:30:31         Desc Main
                                   Document     Page 2 of 4


Plaintiffs complaint on the above-referenced parties via the Court's CM/ECF System, on the 16th
day of January, 2020, before the hour of 6:30 p.m. from 53 West Jackson Blvd., Chicago, IL
60604.
                                                          /s/ Joel A. Schechter
   Case 19-00947         Doc 13     Filed 01/16/20 Entered 01/16/20 18:30:31           Desc Main
                                      Document     Page 3 of 4


                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


IN RE:
                                               )      Case No. 18-35437
STEVEN D. ZARLING,                             )
                                               )
              Debtor                           )      Honorable David D. Clcary
                                               )
RICHARD J. MASON, not individually,            )
but solely in his capacity as Chapter 7        )
Trustee for the bankruptcy estate of Steven    )
D. Zarling,                                    )      Adversary No. 19-00947
                                               )
         Plaintiff                             )
  v.                                           )      Chapter 7
GEORGE ZARLING a/k/a GARY                      )
ZARLING,                                       )
                                               )
          Defendant                            )

       MOTION OF DEFENDANT, GARY ZARLING, FOR EXTENSION OF TIME TO
        ANSWER OR OTHERWISE PLEAD TO PLAINTIFF'S COMPLAINT

       NOW COMES Defendant, Gary Zarling ("Defendant") by and through his attorney. Joel

A. Schechter of the Law Offices of Joel A. Schechter, and moves the Court for the entry of an

order extending the time to answer or otherwise plead to the Complaint to Avoid and Recover

Avoidable Transfers and Other Relief ("Complaint") filed by the Plaintiff, Richard J. Mason, not

individually, but solely in his capacity as Chapter 7 Trustee ("Trustee") and in support thereof,

state as follows:

         1.       On December 26,2018, the Debtor, Steven D. Zarling ("Debtor") tiled a voluntary

petition pursuant to Chapter 7 of Title 11, United States Code.

        2.        On September 25,2019, the Trustee filed his Complaint.

         3.       A summons was issued by the Clerk of the Bankruptcy Court requiring a motion or

 answer to the Complaint to be filed on or before October 25,2019.
  Case 19-00947        Doc 13      Filed 01/16/20 Entered 01/16/20 18:30:31            Desc Main
                                     Document     Page 4 of 4


      4.       On November 6, 2019, an order was entered setting the time for Defendant to

answer the Complaint by January 16, 2020, and resetting the status for January 23,2020.

      5.       Defendant recently retained counsel to represent him in connection with the


Complaint and needs additional time to either file an answer to the Complaint or a motion


attacking the sufficiency of the Complaint and hereby requests an extension to and including


February 11,2020.


      6.       The reasons for the extension requested are that counsel for the Defendant has


requested from Debtor's counsel who handled the underlying bankruptcy case all of Debtor's


documentation regarding the allegations raised in the Complaint for his review prior to filing


either an answer or a motion attacking the sufficiency of the Complaint.


      7.       Defendant does not believe that any prejudice will result to the Trustee if the Court

grants Defendant's request and the request herein is not made to unnecessarily delay the


proceedings.


      WHEREFORE, Defendant, Gary Zarling, prays the Honorable Court enter an order

extending the time for Defendant to answer or otherwise plead to the Complaint to and including

February 11, 2020, and for such other and further relief as the Court may deem just and proper.

                                                      Respectfully submitted,

                                                      Gary Zarling, Defendant


                                                      By: Joel A. Schechier
                                                           His Attorney
Joel A. Schechter
Attorney No. 3122099
Law Offices of Joel A. Schechter
53 West Jackson Blvd., Suite 1522
Chicago, IL 60604
312-332-0267
